                                                           United States District Court
                                                             Southern District of Texas

                                                                ENTERED
               IN THE UNITED STATES DISTRICT COURT              May 19, 2021
                FOR THE SOUTHERN DISTRICT OF TEXAS           Nathan Ochsner, Clerk
                         HOUSTON DIVISION


DEBORAH B. DEAN, on behalf         §
of herself and all others          §
similarly situated,                §
                                   §
               Plaintiff,          §
                                   §     CIVIL ACTION NO. H-21 0242
V.                                 §
                                   §
BIGGS & GREENSLADE, P.C. and       §
ATLAS CREDIT CO., INC.,            §
                                   §
               Defendants.         §


                             FINAL JUDGMENT


     In accordance with the court's Memorandum Opinion and Order
granting Defendants' Joint Motion to Compel Arbitration,             this

action is DISMISSED WITHOUT PREJUDICE to Plaintiff's right to

pursue arbitration against Defendants.
     Costs are taxed against the Plaintiff.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this the 19th day of May, 2021.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE
